Citation Nr: 1020388	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-37 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from October 1993 to 
October 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2006, a 
statement of the case was issued in October 2007, and a 
substantive appeal was received in November 2007.

The Veteran also had appealed matters of the evaluations for 
patellofemoral disease and instability of the right knee, and 
for genital herpes (HSV II).  However, he withdrew those 
appeals in July 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he has PTSD due to being sexually 
assaulted by a female marine who he identified as Lance 
Corporal R. in November 1994.  He related that as a 
consequence, R. was demoted to private.  He described the 
event as starting as a party with drinking.  Later, he passed 
out and woke up to see her on top of him having sexual 
intercourse.  

It is possible that there are available reports concerning 
the alleged assailant that would corroborate the claimed 
stressor.  It appears that her first name and the date of the 
demotion might be needed.  This and any other necessary 
information should be requested from the Veteran.

The provisions of 38 C.F.R. § 3.304(f)(4) indicate that VA 
will not deny a PTSD claim that is based on an in-service 
personal assault without first advising the claimant that 
evidence from sources other that the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of evidence.  The Veteran has 
not been furnished the required notice, so this must be done.  

The provisions of 38 C.F.R. § 3.304(f)(4) also indicate that 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  After 
any additional evidence is obtained, a VA psychiatric 
examination should be conducted as indicated below.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice advising 
him that evidence from sources other 
than the Veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of a personal assault stressor and 
allow him the opportunity to furnish 
this type of evidence or advise VA of 
potential sources of such evidence.  
Request that he provide the first name 
of Ms. R., the date of her demotion, 
and any other information that may be 
needed to obtain any records of her 
demotion from Lance Corporal to Private 
that might corroborate his assertion 
that she sexually assaulted him.  
Thereafter, attempt to obtain those 
records.  

2.  After any additional evidence is 
received, schedule the Veteran for a VA 
psychiatric examination.  Provide the 
psychiatrist with the claims files.  
All necessary special studies or tests, 
including psychological testing, if 
indicated, to determine whether the 
Veteran meets the requirements of a 
DSM-IV diagnosis of PTSD, are to be 
accomplished.

The psychiatrist is to review the 
claims folder, including the service 
treatment records, the service 
personnel records, and all post-service 
psychiatric records, including the 
January 2005 and December 2006 VA 
examination reports and the March and 
September 2005 VA medical records.

The psychiatrist must express an 
opinion as to whether the Veteran meets 
the criteria for PTSD contained in DSM-
IV.

If the psychiatrist diagnoses PTSD, he 
or she is to provide an opinion as to 
whether evidence dated contemporaneous 
to service shows any indication that a 
personal assault occurred in service.  
Do the service treatment records or 
service personnel records show behavior 
consistent with the aftermath of an 
assault in service?

The psychiatrist must express an 
opinion as to whether PTSD can be 
related to the personal assault 
stressor reported by the Veteran.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, readjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

